Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 
EXAMINER'S AMENDMENT
1.	(Cancelled)

2.	(Cancelled)
 
3.	(Currently Amended) The busbar system of claim 21, wherein the first pin comprises a friction drilled feature.
 
4.	(Currently Amended) The busbar system of claim 21, wherein the first pin comprises a pressed feature.
 
5.	(Currently Amended) The busbar system of claim 21, wherein the first recess feature comprises a hole.

6.	(Currently Amended) The busbar system of claim 21, wherein the first recess feature comprises a slot.
 
7.	(Currently Amended) The busbar system of claim 21, wherein the first recess feature comprises at least one of a punched feature and a pressed feature.
 
8.	(Currently Amended) The busbar system of claim 21, wherein the first busbar and the second busbar are configured to carry electrical current.
 
9.	(Canceled) 
 
10.	(Cancelled)
 
11.	(Currently Amended) The busbar system of claim 21, wherein the first pin and the first recess feature are arranged on either side of the first through hole such that the first through hole is arranged between the first pin and the first recess feature.

12.	(Currently Amended) The busbar system of claim 11, wherein the first pin and the second pin have the same shape.
 
first pin and the second pin have different shapes.
 
14.	(Currently Amended) The busbar system of claim 11, wherein the second pin and the second recess feature are arranged on either side of the second through hole such that the second through hole is arranged between the second pin and the second recess feature.
 
15.	(Currently Amended) The busbar system of claim 14, wherein the first recess feature and the second recess feature have the same shape.
 
16.	(Currently Amended) The busbar system of claim 14, wherein the first recess feature and the second recess feature have different shapes.
 
17.	(Cancelled)
 
18.	(Withdrawn-Currently Amended) A method for assembling a busbar system, the method comprising:
positioning a first busbar comprising a first surface, a first through hole having an opening on the first surface, a first recess feature in the first surface, and a pin extending from the first surface, wherein the first though hole, the first recess feature, and the first pin are each distinct from each other;
positioning a second busbar comprising a second surface configured to contact the first surface at an interface, a second through hole having an opening on the second surface, a second pin extending from the second surface and configured to engage with the first recess feature, and a second recess feature in the second surface configured to engage with the first pin, wherein the second through hole, the second pin, and the second recess feature are each distinct from each other; 
aligning the first bus bar and the second busbar; [[and]]
engaging the first pin with the second recess feature and the second pin with the first recess feature, wherein:
the first through hole and the second through hole are aligned when the first busbar and the second busbar are aligned relative to each other; and
when aligned, the first pin is configured to extend into the second recess feature and the second pin is configured to extend into the first recess feature to prevent translation motion of the first busbar relative to the second busbar in a two-dimensional plane at the interface; and
affixing the first busbar to the second busbar using a fastener that extends through the aligned first through hole and second through hole.
 
19.	(Withdrawn) The method of claim 18, further comprising pressing the first busbar and the second busbar together so that the first surface and the second surface are in contact with each other.
 


21.	(Currently Amended) A busbar system comprising:
a first busbar comprising:
a first surface;
a first through hole having an opening on the first surface;
a first recess feature in the first surface; and
a first pin extending from the first surface, wherein the first though hole, the first recess feature, and the first pin are each distinct from each other;
a second busbar comprising:
a second surface that is configured to contact the first surface;
a second through hole having an opening on the second surface;
a second pin extending from the second surface and configured to engage with the first recess feature; and
a second recess feature in the second surface configured to engage with the first pin, wherein the second through hole, the second pin, and the second recess feature are each distinct from each other and wherein the first through hole is aligned with the second through hole when the first pin is engaged with the 
a fastener that extends though the aligned first through hole and second through hole and applies a clamping force to press the first surface of the first busbar against the second surface of the second busbar.

Election/Restrictions
Claim 3-8, 11-16, 18-19 and 21 are allowable. The restriction requirement as set forth in the Office action mailed on 10/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, claims 18-19 is withdrawn.  Claims 18-18, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 3-8, 11-16, 18-19 and 21 are allowed.
Kim and Wiant does not disclose a second recess feature in the second surface configured to engage with the first pin, wherein the second through hole, the second pin, and the second recess feature are each distinct from each other and wherein the first through hole is aligned with the second through hole when the first pin is engaged with the second recess feature, and the second pin is engaged with the first recess feature; and a fastener that extends though the aligned first through hole and second through hole and applies a clamping force to press the first surface of the first busbar against the second surface of the second busbar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/STANLEY TSO/Primary Examiner, Art Unit 2847